Citation Nr: 1021349	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-06 791	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a timely Substantive Appeal was filed with respect to 
the denial of entitlement to service connection for 
impotence, to include as secondary to service-connected 
hypertension, by an April 2007 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim.  
The appellant filed a Notice of Disagreement in October 2007 
and a Statement of the Case was issued in February 2008.  The 
appellant's Substantive Appeal was received on April 22, 
2008, and was not considered timely.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
May 1976 to April 1980.

2.	On April 14, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant [through his authorized representative,] that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may 
be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  See 38 
C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his authorized representative.  See 38 C.F.R. 
§ 20.204.  In the present case, the appellant [through his 
authorized representative,] has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


